  Case 11-01621         Doc 17    Filed 09/14/20 Entered 09/14/20 12:57:53          Desc Main
                                    Document     Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In Re:                                       )       Chapter 7 Case
                                             )
Steven D Moore,                              )       Case No. 11-01621
                                             )
                                             )
                        Debtor.              )       Hon. A. Benjamin Goldgar

                                    NOTICE OF MOTION

TO: See attached list

       PLEASE TAKE NOTICE that on Monday, September 21, 2020, at 9:30 AM, I will
appear before the Honorable A. Benjamin Goldgar, or any judge sitting in his place, and present
the U.S. Trustee’s Motion for Order Reopening Chapter 7 Case Pursuant to 11 U.S.C. §
350(B) and Rule 5010 of the Federal Rules of Bankruptcy Procedure and for Authorization
to Appoint a Chapter 7 Trustee and Reassigning Case, a copy of which is attached.

        This motion will be presented and heard telephonically. No personal appearance in
court is necessary or permitted. To appear and be heard telephonically on the motion, you must set
up and use an account with Court Solutions, LLC. You can set up an account at www.Court-
Solutions.com or by calling Court Solutions at (917) 746-7476.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed; the motion will be called on the presentment date. If no Notice of
Objection is timely filed; the court may grant the motion in advance without a hearing.



                                                     /s/ Adam G. Brief
                                                     Adam G. Brief, Assistant U.S. Trustee
                                                     OFFICE OF THE U.S. TRUSTEE
                                                     219 S. Dearborn Street
                                                     Chicago, IL 60604
                                                     adam.brief@usdoj.gov
                                                     (312) 886-5785




                                                 1
  Case 11-01621      Doc 17    Filed 09/14/20 Entered 09/14/20 12:57:53         Desc Main
                                 Document     Page 2 of 5



                              CERTIFICATE OF SERVICE

       I, Adam G. Brief, Assistant U.S. Trustee, certify that I caused a copy of the Notice of
Motion for Order Reopening Chapter 7 Case Pursuant to 11 U.S.C. § 350(B) and Rule 5010
of the Federal Rules of Bankruptcy Procedure and for Authorization to Appoint a Chapter
7 Trustee and Reassigning Case to be served on each entity shown on the attached list at the
address shown and by the method indicated on the list on September 14, 2020.

                                                  /s/ Adam G. Brief



                                       SERVICE LIST


Registrants Served Through the Court’s Electronic Notice For Registrants:

Michael J Block    NDILnotices@legalhelpers.com
Phillip D Levey   levey47@hotmail.com



Parties Served via First Class Mail:


STEVEN D MOORE
3410 N. KILBOURN
CHICAGO, IL 60641

STEVEN D MOORE
4114 N OKETO AVE # 4114
NORRIDGE, IL 60706




                                              2
  Case 11-01621        Doc 17    Filed 09/14/20 Entered 09/14/20 12:57:53            Desc Main
                                   Document     Page 3 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In Re:                                        )       Chapter 7 Case
                                              )
Steven D Moore,                               )       Case No. 11-01621
                                              )
                                              )
                       Debtor.                )       Hon. A. Benjamin Goldgar


     MOTION FOR ORDER REOPENING CHAPTER 7 CASE PURSUANT TO 11
     U.S.C. § 350(b) AND RULE 5010 OF THE FEDERAL RULES OF
     BANKRUPTCY PROCEDURE AND FOR AUTHORIZATION TO APPOINT A
             CHAPTER 7 TRUSTEE AND REASSIGNING CASE


         Patrick S. Layng, the United States Trustee for the Northern District of Illinois (“U.S.

Trustee”), by and through the Assistant U.S. Trustee, Adam G. Brief, hereby requests entry of an

order reopening this case pursuant to Section 350(b) of the Bankruptcy Code and Bankruptcy Rule

5010, for authorization to appoint a chapter 7 trustee and reassigning case. In support of his

motion, the U.S. Trustee respectfully states as follows:

                                         JURISDICTION

         1.     The Court has jurisdiction to hear and determine this proceeding under 28 U.S.C.

§ 157(b)(2) and IOP 15(a) and Local Rule 40.3.1 of the United States District Court for the

Northern District of Illinois.

         2.     Movant is the U.S. Trustee for the Northern District of Illinois and is charged with

supervising the administration of bankruptcy cases under 28 U.S.C. § 586(a). The U.S. Trustee has

standing to bring this Motion under 11 U.S.C. § 307.




                                                  3
  Case 11-01621       Doc 17     Filed 09/14/20 Entered 09/14/20 12:57:53            Desc Main
                                   Document     Page 4 of 5



                                        BACKGROUND

       3.      Steven D Moore (“Debtor”) commenced this case by filing a voluntary petition for

relief under Chapter 7 of the Bankruptcy Code on January 17, 2011.

       4.      Phillip D Levey was appointed and served as the chapter 7 trustee (“Chapter 7

Trustee”).    On March 1, 2011, the Chapter 7 Trustee filed a No Asset Report. [Doc. 12]

Subsequently, the Court entered an order discharging the Chapter 7 Trustee and closing this

bankruptcy case.

       5.      The U.S. Trustee received notification that Wells Fargo is issuing a refund to the

Debtor on account of improperly collected fees related to an auto loan.

       6.      Upon information and belief, the U.S. Trustee believes that the refund may be

property of the estate pursuant to 11 U.S.C. § 541(a).

                                     RELIEF REQUESTED

       7.      The U.S. Trustee requests that the Court reopen this bankruptcy case and authorize

the U.S. Trustee to appoint a chapter 7 trustee.

       8.      Section 350 of the Bankruptcy Code provides that:

               (a) After an estate is fully administered and the court has discharged the trustee,
                   the court shall close the case.

               (b) A case may be reopened in the court in which such case was closed to
                   administer assets, to accord relief to the debtor, or for other cause.

Rule 5010 of the Federal Rules of Bankruptcy Procedure implements Section 350(b).

       9.      Based on the foregoing, the U.S. Trustee requests that the Court reopen this

bankruptcy case and authorize the U.S. Trustee to appoint a chapter 7 trustee to further investigate

and determine whether assets are available for creditors and for any other action the chapter 7

trustee deems necessary.
                                                   4
  Case 11-01621       Doc 17     Filed 09/14/20 Entered 09/14/20 12:57:53             Desc Main
                                   Document     Page 5 of 5



       10.     Given that this case was originally assigned to Judge Pamela S. Hollis, the U.S.

Trustee requests that this case be reassigned to another Cook County judge, pursuant to Local

Rules 1073-1 and 1073-3(B).

       WHEREFORE, the U.S. Trustee respectfully asks the Court to enter an order: (1)

reopening this case; (2) authorizing the U.S. Trustee to appoint a chapter 7 trustee to represent the

estate; and (3) reassigning this case to a Cook County bankruptcy judge and for such other and

further relief as this Court deems appropriate.



                                                      RESPECTFULLY SUBMITTED,
                                                      PATRICK S. LAYNG
                                                      UNITED STATES TRUSTEE

Dated: September 14, 2020                             /s/ Adam G. Brief
                                                      Adam G. Brief, Assistant U.S. Trustee
                                                      OFFICE OF THE U.S. TRUSTEE
                                                      219 S. Dearborn Street
                                                      Chicago, IL 60604
                                                      (312) 886-5785




                                                  5
